OPINION OF THE COURT
On summary consideration, order reversed, with costs, and the applications to stay arbitration denied. It does not alter the classification of articles XXV(F), XXV(E) and III (A) as “substantive” provisions of the contract that their interpretation will determine the duration of the agreement to arbitrate. They are nonetheless “provisions of the agreement” other than the arbitration clause itself and as such are the proper subject of a grievance, and thus of arbitration within the explicit agreement of the parties. (Matter of Windsor Cent. School Dist. v Windsor Teachers Assn., 52 NY2d 734.)
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.